Exhibit 10.39
[bsl_logoold-resized.jpg]
 

 
October 26, 2015


Mr. Labeed Diab
4958 Prestwick South Circle
Fayetteville, AR 72704


Dear Labeed,


We are pleased to extend you an offer to join Brookdale Senior Living Inc. as
Chief Operating Officer, starting on a mutually agreed upon date!  We are
excited about you joining the Brookdale team and look forward to a mutually
rewarding experience!   The details of your employment offer are as follows:


Ø
This offer is contingent upon final approval by the Company's Board of
Directors, the favorable outcome of final reference checks, a background
investigation and a pre-employment drug screen. If there is a failure with
regard to any one or more of these items, this offer may be rescinded.



Ø
Your bi-weekly salary will be $22,500.00 (equivalent to $585,000.00 annually),
and you will be paid every other Friday.  Your position is considered exempt and
you are not eligible for overtime compensation.



Ø
You will be eligible to participate in the 2016 Executive Management Incentive
Plan. Details of the 2016 EMIP cash bonus program will be forwarded to you at a
later time. The 2016 EMIP will have a cash bonus target award of 100% of your
base salary, to be paid subject to performance measures and to the provisions of
the plan. Brookdale may revoke or alter any bonus program at any time with or
without notice to you.



Ø
This position is currently eligible to participate in Brookdale's 2014 Omnibus
Incentive Plan by receiving an annual grant of time-based and performance-based
restricted stock (beginning in early 2016). Awards will vest according to the
terms approved by the Compensation Committee of the Company's Board of Directors
at the time of grant.  Vesting of each award will be subject to your continued
employment, and each award will otherwise be subject to the terms of a
Restricted Share Agreement and the Company's 2014 Omnibus Incentive Plan. 
Please note that Brookdale reserves the right to amend, modify, supplement or
terminate the Company's 2014 Omnibus Incentive Plan, restricted share agreements
and other equity grant policies and programs from time to time.



Ø
Upon or shortly after your start date, you will receive a one-time grant of
restricted stock with a grant-date fair value of $2,100,000.00.  These shares
will vest in three equal annual installments beginning in November, 2016,
subject to your continued employment.  The award and the terms of the award are
subject to approval of the Compensation Committee of the Company's Board of
Directors.  The award also will be subject to the terms of the Company's 2014
Omnibus Incentive Plan and the Restricted Share Agreement as described in the
above paragraph.



Ø
You will receive a one-time sign on bonus in the amount of $1,000,000.00 to be
paid within 30 days of your start date.  This bonus is subject to repayment if
you voluntarily terminate or withdraw from your full-time employment with
Brookdale prior to twelve months of employment. Further details regarding your
sign on bonus are attached with this offer letter.

--------------------------------------------------------------------------------

Page 2
 
 
Ø
This position is based in the Nashville, TN area, and, therefore, you will be
expected to relocate your primary residence to the Nashville area within 12
months.  You will receive relocation assistance for your move to the Nashville,
TN area.  The full amount of relocation assistance is subject to repayment if
you voluntarily terminate or withdraw from your full-time employment with
Brookdale prior to 18 months of employment. Further details regarding your
relocation expense reimbursement are attached with this offer letter.



Ø
You will be entitled to participate in the Company's Severance Pay Policy, Tier
I, as amended, as a Designated Officer as defined therein.  Please note that
Brookdale reserves the right to amend, modify, supplement or terminate the
policy at any time, subject to the terms of the policy.



Ø
As a regular full-time Associate, you will be entitled to enroll in the
Brookdale benefit programs.  If you choose to enroll and do so by your
eligibility date, your coverage becomes effective the first of the month
following 30 days of continuous service. Please refer to your benefits packet
you will receive in the mail for enrollment instructions and the Brookdale
Benefits Summary for information regarding our current benefit programs.  Please
note that Brookdale reserves the right to amend, modify, supplement or terminate
its benefit policies, plans and programs at any time and for any reason,
including but not limited to, to comply with changes in the law and/or to
respond to cost increases in benefits provided.



Ø
Brookdale will automatically enroll you in the Brookdale 401(k) Retirement
Savings Plan once you are eligible to participate.  You become eligible the
first of the month after you have worked at Brookdale for 6 months. Each pay
period Brookdale will automatically deduct 4% from your pay before taxes are
deducted and invest it into your Brookdale 401(k) Retirement Savings Plan. If
you do not want to contribute, you can decline participation when you receive
the enrollment packet with details about the plan.



Ø
Brookdale is a drug and alcohol free workplace.  You will be subject to random
drug screens from time to time during the course of your employment. Alcohol
screens may be done with reasonable suspicion.  Failure of any drug or alcohol
screen may result in disciplinary action, up to and including termination of
your employment.



Ø
Brookdale will perform ongoing criminal background screening to ensure that its
associates are compliant with laws regarding convictions and pending charges. 
From time to time, as a condition to your employment or continued employment,
you will be asked to sign a release for Brookdale to obtain criminal background
checks.  If you refuse to sign the release, it will be considered a failure and
grounds for immediate termination.  In the event certain criminal convictions
appear on your record, you understand that you may be considered unemployable by
Brookdale.  A failure to report being charged with more than a minor traffic
violation can result in disciplinary action, up to and including termination of
your employment.  You agree to immediately report any charge of more than a
minor traffic violation you may receive to your supervisor.



Ø
This offer supersedes all previous offers.  Please understand that the terms
stated herein are the only terms being offered to you.  Your employment with
Brookdale, if accepted, will be considered "at will" and may be terminated by
you, or by Brookdale, with or without cause  and with or without notice at any
time.  Nothing contained in this letter or in any other written or oral
communication made prior to the date of this letter should be considered or
interpreted in any manner as a contract or agreement of employment.



Ø
By signing below and accepting the position described herein, you agree to abide
by Brookdale's policies regarding confidentiality and the protection of
proprietary information

--------------------------------------------------------------------------------

Page 3
 
 
and trade secrets (including those set forth in Brookdale's Code of Business
Conduct and Ethics).  These obligations will survive the termination of your
employment.



Ø
Your employment will be subject to all of Brookdale's employment policies and
procedures, including Brookdale's Associate Handbook, as the same may be
amended, modified or supplemented from time to time.



Ø
You will be expected to execute a copy of the Brookdale Dispute Resolution
Agreement, a copy of which is attached.  Execution of that agreement is a
condition of employment at Brookdale.



Labeed, all of us on the Brookdale team look forward to working with you! 
Please affirm your acceptance of this offer by signing in the space below and
returning one signed original copy to me.


Sincerely,




/s/ Glenn Maul                       
                                                                                                  
Glenn Maul
Chief People Officer




ACCEPTED: /s/ Labeed Diab               
                                                                                                                            DATE: 
10/29/2015            
                       Labeed Diab













--------------------------------------------------------------------------------

Page 4



 
[bsl_logoold-resized.jpg]


 
Brookdale
Associate Sign On Bonus Terms


I, Labeed Diab, understand that Brookdale will provide me a sign on bonus in the
total gross amount of $1,000,000.00.  I acknowledge the sign on bonus will be
subject to all applicable withholding taxes.  The sign on Bonus will be paid to
me within 30 days of my start date.


I agree that if I voluntarily terminate my employment or voluntarily withdraw
from full-time status to part-time or as-needed status with Brookdale prior to
the completion of twelve (12) months of employment, I will be required to
reimburse Brookdale for the full amount that has been paid to me.


I further agree that this amount may be withheld from any pay that may be due to
me subsequent to the notice of termination or status change, subject to state
law.  In the event that my pay due subject to the change in status is
insufficient to cover the amount to be repaid, I agree that I will pay the
amount within thirty (30) days of such status change.


I acknowledge that any disputes arising under this agreement will be resolved by
binding arbitration in accordance with the Brookdale Dispute Resolution
Agreement.  In the event binding arbitration and/or other judicial proceeding
becomes necessary to collect any amounts owed by me hereunder, I acknowledge
that I will be responsible for Brookdale's reasonable attorney's fees and the
costs of any such proceedings.






/s/Labeed Diab                  
10/29/2015           

Signature
Date



Labeed Diab                  
                                                      
Printed Name







--------------------------------------------------------------------------------

Page 5
 
 

 
[bsl_logoold-resized.jpg]




Brookdale
Associate Relocation Assistance Terms


I, Labeed Diab, understand Brookdale will provide me with relocation assistance
for my move to the Nashville, TN area. Brookdale will pay the following:


·
Direct payment to the corporate vendor, Focus Relocation, for reasonable costs
associated with the movement of my household goods including two automobiles.



·
Reasonable costs associated with the brokerage commission fees and closing costs
regarding the sale of my home up to 9% of the selling price utilizing a realtor
designated by Focus Relocation.



·
Reasonable costs associated with the brokerage commission fees and closing costs
regarding the purchase of my home in the Nashville, TN area up to 3% of the
purchase price utilizing a realtor designated by Focus Relocation.



·
Temporary housing including the storage of household goods for up to 12 months
after the relocation date.  If I purchase a home in the Nashville, TN area prior
to my family re-locating, Brookdale will reimburse me for my monthly mortgage
payment on my existing home, up to $3,500 per month, for the remainder of such
12-month period or until my family is re-located, whichever occurs earlier.



I understand I am responsible for tracking and maintaining a record of
deductible moving expenses and including these expenses on my personal state and
federal tax returns.


I will consult with my tax advisor should I have questions relative to
deductible moving expenses or reference IRS "Publication 521" for guidance.  I
understand that the IRS considers some relocation expenses to be taxed as
ordinary income and that Brookdale will withhold taxes per IRS requirements.


I agree that if I voluntarily terminate my employment or voluntarily withdraw
from full-time status with Brookdale prior to eighteen (18) months of my start
date, I will be required to reimburse Brookdale within ten (10) days of
termination or withdrawal for the full amount that has been paid to me.


I acknowledge that any disputes arising under this agreement will be resolved by
binding arbitration in accordance with the Brookdale Dispute Resolution
Agreement.  In the event binding arbitration and/or other judicial proceeding
becomes necessary to collect any amounts owed by me hereunder, I acknowledge
that I will be responsible for Brookdale's reasonable attorney's fees and the
costs of any such proceedings.





--------------------------------------------------------------------------------

Page 6

 


I also agree that any portion of the amount owed by me hereunder may be withheld
from my paychecks.


/s/Labeed Diab                    
10/29/2015           

Signature 
Date



Labeed Diab                      
Print Name




 
 